Title: To Thomas Jefferson from James Simpson, 22 May 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 22 May 1793. He wrote on 30 Apr. by the American brig Holebrooke bound for Philadelphia upon learning that Muley Suliman had arrived at Alcázar from Mequinez, where deputies from the midland provinces invited him to accompany them in force to Morocco. Since then, instead of coming to Tetán and Tangier, Muley Suliman yielded to these deputies to the extent that on 28 Apr. he left Alcázar for Rabat, where he invited all the provinces to send deputies to meet with him on 12 May, the date of the grand feast at the end of Ramadan, and announced that he would be guided in his future operations by the numbers attending. Since Muley Yezid’s death Muley Suliman has acted on the principle that he would assume the office of Emperor if the people chose him, but it is doubtful that he will personally assist in a military conquest of any  part of Morocco. Matra, the English consul general at Tangier, wrote to him on 16 May that Muley Suliman would proceed southward only if the center provinces sent all their deputies to Rabat to feast on the holy days with him. He will communicate precise news on this subject to TJ as soon as he learns it. The Swedish consul writes him that Muley Abderhaman has been proclaimed king of Sus and will likely prove a formidable opponent to any who try to go there. The war in Europe grows more serious by the day. Lately France has so effectively severed all its communications, except “in hostile measures,” that little is known of what happens there. Contrary to expectations that France would not send her grand fleet to sea, letters by the last post from Spain report that 24 sail of the line had left Toulon, with Leghorn or Genoa feared as their destination. Twenty-six Spanish ships of the line have sailed from Cartagena, 7 English warships are now here, and Lord Hood is daily expected with a large force. The English frigate Iris was badly damaged during a battle with a 40-gun French frigate off Cape Finisterre on 13 May, but evidently because of her own loss of men the French ship sailed away without taking advantage of the crippled warship.
